In re Jordan, Richard H.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 89-KW-1045; Parish of Orleans, Criminal District Court, Div. “B”, No. 328-280.
Granted. C.Cr.P. art. 853 requires that a motion for new trial be filed and disposed of before sentence. The district court erroneously ruled that Jordan cannot file his motion until after sentencing. That court is ordered to consider the merits of relator’s claims in support of his motion for new trial and rule on the merits prior to conducting the multiple ’ offender proceedings presently set for July 17, 1989.